                                                 UNITED STATES DISTRICT COURT
                                                                   DISTRICT OF ARIZONA

United States of America,                              V
                                                            I      ·------·-·


                                                                  FILED
                                                                                -------
                                                                                          LODGED
PLAINTIFF,                                                        RECEIVED                COPY

                                                                                                           CR 18-00223-RCC-DTF
        vs.                                                       NOV 2 0 2019                               ])e. +' eno1on·t          3
                                                                                                           WITNESS LIST
                                                                CLERK US DISTRICT COURT
Scott Daniel Warren                                   BY
                                                           S(   .--
                                                                    DISTRICT OF ARIZONA
                                                                                        DEPUTY
DEFENDANT.                                                 {)


 PRESIDING JUDGE                                            COURTROOM DEPUTY                                   COURT REPORTER
 Hon. Raner C. Collins                                      Sherry Gammon                                      Erica McQuillen
 HEARING DATE(S)                                            DEFENDANT ATTORNEY(S)                              PLAINTIFF ATTORNEY(S)
               th          nd                               Gregory J. Kuykendall;
 November 12 -22                ,   2019                                                                       Anna R. Wright;
                                                            Amy P. Knight                                      Nathaniel J. Walters hi Pr\AITTfour,;ti
                                                                                                                                                                UNDER
 PLF    DFT    DATE SWORN                   DATE APPEARED                                                WITNESS                                                 RULE

        1      11/(ct/10,                   1I 11q /,q                     Scott Daniel Warren
        2       II      I('5/ /CJ          ll 1sl 10i                      Isabella Reis-Newsom                                                                 ✓
        3           11/rs-f1q                   )I   /)5" 1q              Ellie Kaszniak
                                                                                                     -
                                                                                                                                                                v
        4                                                                  Michael Szetela
        5                                                                 Jason DeLeon
        6     11 /,,::;:-)I 0               )15/ 1C\
                                           ii                             Prof. Andy Silverman                                                              ✓
                                                                                                                                                                v
                    I

        7     11l1s-l19                    1(/ 15/1'1                     Dr. Norma Price
        8     11 /      14-~/,q                  I
                                           tl 1fl10                       Dr. Gregory Hess, Pima County Medical Examiner                                        ✓
       9                                                                  Dr. Carol Johnson
       11                                                                 Susannah Brown
       12
               ·1   i/ 11I I t:r            II I     I i.dq              Dr. Ed McCulloughfrf'i' oirl ,,.,.fn
                                                                                                       .      +i~ P   rl'Corcl   h 11,t\mv-lih
                                                                                                                                   I
                                                                                                                                             · )'\l(b\\l'
                                                                                                                                                    'f
                                                                                                                                                            ·
